Citation Nr: 0931611	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for fungal otitis 
externa.

2.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to fungal otitis externa.

3.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from October 1950 to April 1960.  He also served 
as a member of the Wisconsin Air National Guard (WANG) from 
June 1963 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The Veteran testified at a June 2009 personal hearing held 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The Veteran has repeatedly stated that he served as a member 
of WANG, and he has submitted both a statement from a former 
commanding officer and a copy of his report of separation in 
support.  He has stated that he was tested repeatedly during 
this service for hearing loss, and that while a WANG member 
he was exposed to excessive noise from planes.

The RO, however, has taken no steps to obtain copies of these 
records.  The duty to assist includes assisting the Veteran 
in the procurement of service treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  A remand is required for 
compliance with the duty to assist.

Further, the Board finds that the VA audiological examination 
report dated in September 2006 requires clarification.  The 
examiner opined that the diagnosed hearing loss was not 
consistent with infection or "characteristic of noise 
induced hearing trauma from artillery fire."  Although the 
examiner was aware of the Veteran's history of noise exposure 
while performing aircraft maintenance in the WANG, the 
opinion did not discuss the role of such, if any, in the 
development of current hearing loss.

The Board also notes that the RO has not provided full, 
legally adequate notice under the VCAA with regard to the 
claims.  In June and July 2006 letters, the RO failed to 
include information regarding secondary service connection as 
is claimed here.  On remand, the RO should supply the Veteran 
with fully compliant VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as Court 
precedent, to include Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) 
(regarding notice of assignment of 
effective dates and disability 
evaluations).  Notice should also include 
information regarding establishment of 
secondary service connection.

2.  The RO must take appropriate steps to 
obtain complete service treatment records 
from the WANG for the period of June 1963 
to November 1985.  Efforts must include, 
but are not limited to, contacting the 
Veteran's last assigned unit, the 
Wisconsin Department of Military Affairs, 
the Air Force Reserve Personnel Center, 
the National Personnel Records Center, and 
VA's Records Management Center.  All 
efforts must be fully documented.  If the 
RO determines that the records are 
unavailable and further efforts to obtain 
them would be futile, such must be 
documented in writing.

3.  Obtain from Dr. JPM, the September 12, 
2006, VA audiological examiner, 
clarification of his medical opinion.  The 
doctor should opine as to whether the 
Veteran's currently diagnosed hearing loss 
is at least as likely as not related to his 
long term noise exposure in the WANG, from 
aircraft engines.  If it is not possible to 
approach Dr. JPM to provide clarification, 
the Veteran should be scheduled for a new 
examination by another examiner for the 
purpose of identifying the nature and 
likely etiology of any otitis, hearing 
loss, or tinnitus.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include a new VA examination.  The RO 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

